DETAILED ACTION
This office action is in response to the communication received November 29, 2022 concerning application number 16/686,233.
The amendments of claims 1-2, 4-5, 7-8, 10, 13-15, and 19; the cancellation of claims 3, 6, and 20; and the addition of claims 21-23 are acknowledged. Additionally, the amendments to the specification are acknowledged.
The four IDSes submitted November 29, 2022 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 19 and 22-23 (Invention II) are directed to an invention that is independent or distinct from the originally elected invention (Invention I) of claims 1-2, 4-5, 7-18, and 21 for the following reasons: 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receiving notifications from a device and then computing it via display.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) due to Invention I being directly related to a sort of sensor via electrode pairs that determine moisture and Invention II involving displays and processing devices in order receive and display communications.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 22-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Previous drawing objections are withdrawn in response to amendments to the specification. 

Response to Arguments
Applicant’s arguments regarding claim 1 and its dependents are not persuasive. Applicant argues that Millot cannot determine “a moisture propogation direction of the moisture” based solely on “the conductivity between the sets of micro-electrodes 17, 18” as Millot, at best, merely detects the presence of moisture. However, due to the specific location of the sets of mircro-electrodes (see Fig. 2), as Millot only discloses them in specific locations regarding a side of the apparatus, and due to the disclosed positions, Millot would be able to detect a propagation direction. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module configured to determine a change in impedance of the at least one electrode pair in order to determine the moisture absorbed by the first substrate” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millot et al. (US 6,171,289).
Regarding claim 1, Millot discloses an ostomy apparatus for determining moisture absorbed by the ostomy apparatus (see Figs. 1-4, Abstract, wetness), comprising: a first substrate 5 (see col. 3, ll. 23-38, can be interpreted as totality of seal 5 or as adhesive 11, electrodes 18 with associated tracks, and sheet 13) configured to adhere to a user’s skin (see Fig. 1, skin surrounding stoma 4); an electrode array 17, 18 (see Fig. 2) including at least one electrode pair arranged on the first substrate (see Figs. 2-3; col. 3, ll. 39-60); and a control module configured to determine a change in impedance of the at least one electrode pair in order to determine the moisture absorbed by the first substrate (see col. 3, l. 39-col. 4, 24, conductivity from electrodes compared in order to determine moisture/wetness absorbed by first substrate; col. 4, ll. 46-49 and cl. 3, processor used to process signals related to conductivity, as conductivity is the reciprocal of resistivity and resistivity is impedance in DC circuit, control module configured to determine change in impedance by communicating change in conductivity). Millot discloses the at least one electrode pair comprises a first electrode pair and a second electrode pair (see Figs. 2, 3; two electrodes 17 and two electrodes 18). Millot further discloses the control module is configured to determine a moisture propagation direction based upon the change in impedance of the first electrode pair and the second electrode pair (see Fig. 2, concentric circles around which electrodes 17, 18 – their positions can allow for wetness/moisture propagation direction).
Regarding claim 2, Millot discloses a stoma opening 8, wherein the at least one of the first electrode pair or the second electrode pair circumferentially surrounds the stoma opening (see Figs. 2, 3). 
Regarding claim 5, Millot further discloses a stoma opening 8 and the first electrode pair 17, 17 and second electrode pair 18, 18 circumferentially surround the stoma opening (see Fig. 2). 
Regarding claim 7, Millot further discloses the at least one of the first electrode pair and the second electrode pair circumferentially surround the stoma opening (see Fig. 2) and in contact with the first substrate (see Figs. 2, 3), and wherein the control module is configured to determine the moisture propagation in a radial direction from the stoma opening using the first electrode pair and the second electrode pair (see Figs. 2, 3, positions of electrode pairs allow for detection from a radial direction). 
Regarding claim 8, Millot discloses the control module is configured to generate a signal corresponding to an impending leakage (see col. 3, l. 60 – col. 4, l. 25) based upon the change in impedance of the at least one of the first electrode pair or the second electrode pair (due to reciprocal relationship between conductivity and impedance, change in conductivity would indicate change in impedance).
Regarding claim 9, Millot discloses the signal is vibratory (see col. 3, ll. 60-65).
Regarding claim 10, Millot discloses the first substrate is a hydrocolloid (see col. 3, ll. 24-30).
Regarding claim 11, Millot discloses the electrode array is a printed array formed from a conductive ink (see col. 3, ll. 39-48).
Regarding claim 12, Millot discloses the electrode array is printed on a non-conductive polymeric substrate (see col. 3, ll. 45-46, preferably printed on outer face of seal 5).
Regarding claim 13, Millot discloses the electrode array is in contact with the first substrate (see col. 3, ll. 39-50).
Regarding claim 14, Millot discloses the control module is configured to determine an increase in moisture absorption by the first substrate in response to determining a decrease in impedance of the at least one of the first electrode pair and the second electrode pair (see col. 4, ll. 2-16, increase in moisture absorption from conductivity determination in which impedance is reciprocal of conductivity, substantial resistance/impedance confirmed). 
Regarding claim 15, Millot discloses a second substrate 12 arranged on top of the first substrate (see Fig. 1, surrounds substrate 12 surrounds adhesive composition of seal 5 and in the position shown in Fig. 1, has a more upward position that is interpreted as on top). 
Regarding claim 17, Millot discloses the control module wirelessly sends a signal corresponding to the change in impedance to another electronic device (see col. 3, ll. 60-65; col. 4, l. 66 – col. 5, l. 4). 
Regarding claim 18, Millot discloses the control module wirelessly sends a signal corresponding appliance status to another electrode device (see col. 5, ll. 33-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Millot in view of Thirstrup et al. (US 2013/0231620).
Regarding claim 4, teachings of Millot are described above and Millot does not specifically disclose the electrode array comprises more than two electrode pairs, though Millot discloses “at least two series of electrodes” on each track of the circuit (see col. 2, ll. 12-13).
Thirstrup discloses the use of a multitude of electrodes for the detection of a leak, allowing for detection of the course of a propagating leak (see para. 48).
As such, it would have been obvious to comprise more than two electrode pairs and related tracks as it would have been a mere duplication of parts. Duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and Thirstrup discloses the use of a multitude of electrodes for the detection of a leak, allowing for detection of the course of a propagating leak. 
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Millot in view of Wong et al. (US 2013/0324955).
Regarding claim 21, teachings of Millot are described above but Millot does not specifically teach the first electrode pair and the second electrode pair arranged on different sides of the substrate, and wherein the control module is configured to determine the moisture propagation in a vertical direction through the substrate using the first electrode pair and the second electrode pair. 
Wong discloses a moisture detector with electrodes disposed adjacent the inner part of a substrate 426 and electrodes disposed adjacent an outer part of a substrate 426 allowing for a useful indication of moisture at the area expected to get wet first and then the extent of the moisture by indicating moisture at an area expected to get moisture later (see Fig. 4, para. 38-40). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, in addition to the set of electrodes on the substrate top, as disclosed by Millot (see Fig. 3), to have them on an opposite side of the substrate, as Wong discloses a substrate with electrodes on an inner and outer section of a substrate, and this would be useful for indication of moisture of the area expected to get wet first and then the extent of the moisture by indicating moisture at an area expected to get moisture later. Consequently, having the electrodes in these positions, as there were would be two sets of the first and second pairs (one inner and one outer), would result in determining the moisture propagation in a vertical direction through the substrate 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Millot, which does not disclose the second substrate is a hydrocolloid layer and actually teaches away from it being a hydrocolloid (see col. 3, ll. 30-33, without any hydrocolloid). Additionally, while McCall (US 8,398,575) discloses a layer 44 on top of first substrate 44 and above loop circuit 50, McCall does not disclose this layer as a hydrocolloid and one of ordinary skill would not be motivated to use a hydrocolloid (see col. 4, ll. 43-50) absent glancing into applicant’s specification, as layer 42 already includes adhesive that would allow for connection to layer 44 (see Fig. 2; col. 4, ll. 41-42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781